948 F.2d 1288
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ramiro FONSECA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-3618.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

1
Before BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges, and HILLMAN, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
This pro se appellant, Ramiro Fonseca, moves for counsel and appeals the district court's order denying his motion for jail-time credit filed pursuant to 28 U.S.C. § 2255.   Fonseca was sentenced to 77 months in prison and 4 years supervised release for attempted possession of 1000 pounds of marijuana under 21 U.S.C. § 846.   The court later granted his unopposed motion for reduction of sentence to 63 months.


4
Fonseca now seeks further reduction of his sentence, requesting credit for seven months of home detention.   He was released on bond from February 16, 1990, to August 20, 1990, subject to house arrest prior to his conviction.   He claims that house arrest constitutes a restrictive environment equal to that of being in custody and requests a seven month reduction of his sentence to compensate for that time.


5
The district court denied the motion, deciding that Fonseca was not in official detention as contemplated under 18 U.S.C. § 3585.   See Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).


6
Fonseca raises the same argument on appeal.


7
Upon review, we hereby affirm the district court's order for the reasons stated in its memorandum and order entered June 20, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for counsel is denied.



*
 The Honorable Douglas W. Hillman, Senior U.S. District Judge for the Western District of Michigan, sitting by designation